Citation Nr: 0200565	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  95-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for hypertension as 
secondary to PTSD.

3.  Entitlement to a total rating for individual 
unemployability due to service connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection for PTSD was granted, rated as 10 percent 
disabling from December 31, 1992.  This appeal also arises 
from a February 1996 rating action that denied service 
connection for hypertension, claimed as secondary to PTSD and 
a June 1998 rating action that denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.

The Board notes that by rating action in December 1995, a 30 
percent rating was assigned for PTSD, effective from December 
31, 1992.  

The Board remanded the case in August 1997 for additional 
development of the record.

In the March 1998 supplemental statement of the case, the RO 
assigned a 50 percent rating for PTSD, effective from 
December 31, 1992.

The Board remanded the case in February 1999 for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran is not shown to have hypertension that had 
its onset during service, that was manifested within a 
compensable degree within one year following discharge from 
active duty or that it is causally or etiologically related 
to his service-connected PTSD.

2.  The veteran's PTSD is shown to be manifested by 
symptomatology productive of severe social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and is not proximately due to or caused by the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2001).


2.  A 70 percent rating is warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part, Diagnostic Code 
9411 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for 
hypertension, claimed as secondary to 
PTSD.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board notes that by rating action in February 1996, the 
RO initially denied service connection for hypertension, 
claimed as secondary to PTSD.  The May 1996 statement of the 
case set forth the pertinent laws and regulations concerning 
the claim and concluded that the evidence of record did not 
show that hypertension was related to the service-connected 
PTSD or that there was any evidence of hypertension during 
the veteran's active military service.  In the August 2001 
supplemental statement of the case, the RO, for the first 
time, indicated that the claim was not well-grounded.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claims has been satisfied under the circumstances presented 
in this case.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claims.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
in the rating decisions, the statements of the case (SOC), 
supplemental statements of the case (SSOC) and associated 
notice letters, of the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, SOC's, SSOC's and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  While the most recent SSOC 
incorrectly noted that the claim was not well-grounded, his 
claim has been previously reviewed by the RO on the merits 
and this error, at most, is harmless.  The Board will proceed 
to adjudicate the claim on the basis of all of the evidence 
of record.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training. 38 U.S.C.A. § 101, 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected. 38 C.F.R. § 3.310 (2001).

Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet App 439 (1995), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's hypertension had its 
onset during service.  Numerus private treatment records show 
hypertension was first manifested many years after the 
veteran's active service and the record lacks evidence of a 
nexus, or link, between hypertension and the veteran's active 
service.

With respect to the veteran's contentions that his service-
connected PTSD caused his current hypertension, the medical 
evidence of record does not show a relationship between 
hypertension and the service-connected PTSD.  As noted above, 
the record contains numerous private treatment records 
pertaining to the veteran's nonservice-connected heart 
disease.  There is no medical evidence or competent medical 
opinion linking hypertension with PTSD.  The veteran has 
submitted an October 1995 Memorandum from Dr. Dorrough to a 
VA rating board which discusses a claim regarding 
hypertension in the case of a service-connected prisoner of 
war with anxiety reaction.  There is no indication that this 
Memorandum was written with regard to the veteran's claim.  
The veteran has also submitted an article entitled, "The 
Relationship Between Trauma, PTSD, and Physical Health".  
The appellant's reference to the medical article and 
Memorandum does not establish any connection between the 
veteran's service-connected PTSD and hypertension.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Utendahl v. 
Derwinski, 1 Vet. App. 530 (1991).  These documents as 
interpreted by the veteran only raise the possibility that 
there may be some relationship between the service-connected 
PTSD and hypertension but do not show that there was a direct 
causal relationship which would warrant a grant of service 
connection in this case.

The only other evidence in support of his claims are the 
veteran's statements.  However, there is no indication that 
the appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, his statements 
regarding the cause of hypertension are insufficient to 
support his claim for service connection for hypertension, 
claimed as secondary to the service-connected PTSD.


Entitlement to an increased rating for 
PTSD

The Board has considered the VCAA with regard to the 
veteran's increased rating claim.  In light the favorable 
action taken below, the Board finds that no further 
assistance in developing the facts pertinent to his claim is 
required.

On VA examination in December 1993, the veteran reported 
being nervous and having nightmares and flashbacks of his 
World War II experiences.  He indicated that he isolated 
himself.  It was noted that he was medically retired in 1988.  
On examination, it was noted that he was very anxious and did 
not have good eye contact.  It was noted that the veteran 
admitted to visual (flashbacks) hallucinations.  The veteran 
indicated that he was jumpy, couldn't concentrate and was 
always worried.  Insight and judgment were intact.  The 
diagnosis was PTSD.  The examiner concluded that industrial 
and social impairment was moderate to severe.

On VA examination in May 1995, the veteran was described as 
irritable and moody.  It was noted that he remained 
depressed, anxious and nervous.  He reported that he 
continued to have flashbacks and nightmares.  He reported 
that he had difficulty sleeping because of the nightmares.  
It was noted that he verbalized his needs and feelings and he 
was in good contact.  The diagnosis was PTSD.

On VA examination in October 1997, the veteran reported 
frequent nightmares about World War II.  He complained of 
seeing and smelling dead people.  He reported that he was 
sleeping poorly at night, usually only 3 to 4 hours per 
night.  He reported that he was irritable and verbally 
abusive.  He indicated that because of his rage he had been 
taken to jail frequently over the prior two to three months.  
It was noted that he had a medical history of rheumatic heart 
disease and had heart surgery three times.

On mental status examination, the examiner indicated that the 
veteran had frequent crying spells during the interview and 
he was very tremulous.  His mood was dysphoric, however, he 
denied any suicidal or homicidal thoughts.  It was noted that 
he was preoccupied with his nightmares and had frequent 
intrusive thoughts about World War II.  Memory for recent and 
remote events was poor.  It was noted that he had some 
difficulty concentrating on serial sevens.  It was indicated 
that he had very few friends and that when he was occupied by 
intrusive thoughts he would isolate himself.  It was noted 
that he reported that he was captured during service by the 
Germans and his main stressor were related to that 
experience.  The veteran reported that he had worked in 
construction off and on for 40 years and that due to his PTSD 
symptoms he was unable to work as a volunteer.  The veteran 
also reported that because of underlying anxiety, depression, 
rage and paranoid thinking it was hard for him to communicate 
with people.  The diagnosis was chronic delayed type PTSD 
with depression, paranoid thinking and anxiety.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.  It 
was noted that the veteran had no friends and had severe 
impairment of his social and occupational functioning and 
that because of underlying depression, anxiety and PTSD 
symptoms, he was not able to work even as a volunteer.

Numerous private hospital records dated from March 1988 to 
November 2000, show treatment for the veteran's nonservice-
connected heart disease.  An August 2000 entry noted that the 
veteran's heart condition had improved and that he was 
working every day. 

On VA examination in September 2000, the veteran reported 
that he got mad easily but that medications were helping him 
with that problem.  He reported nightmares and difficulty 
with crowds.  It was noted that he was generally 
hypervigilant and had an exaggerated startle response.  He 
indicated that he liked to be alone and did not like to talk 
about his war experiences.  He reported that he had last 
worked 8 to 10 years ago in the construction area.  He 
indicated he had had problems dealing with co-workers and 
supervisors.  He reported that he had been charged with 
disorderly conduct in the past, the last time one year 
earlier.  On examination his speech was regular and his 
thought process was clear and coherent.  His thought content 
was negative for suicidal or homicidal ideations.  His affect 
was slightly anxious.  Cognitive functions were intact.  The 
diagnosis was PTSD and the GAF score was 45, currently.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  PTSD is evaluated using the General Formula for 
Rating Mental Disorders pursuant to Diagnostic Code 9411 of 
the Schedule.  38 C.F.R. § 4.130 (2001).  Under those 
criteria, a rating of 100 percent is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (2001).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, prior to November 7, 1996, the 
regulations also provided that where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code. 38 C.F.R. § 4.16(c) (1996)

The United States Court of Appeals for Veteran's Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran filed his initial claim for service connection for 
PTSD in February 1993.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
for a 70 percent evaluation under Diagnostic Code 9411, under 
either the old or new rating criteria.

The medical evidence shows that the veteran's current GAF 
score is 45, signifying serious symptoms.  The October 1997 
VA examination reported showed a GAF score of 40, indicating 
major impairment in several areas, such as work, or school, 
family relations, judgment , thinking or mood.  Specifically, 
the medical evidence shows that the veteran's symptomatology 
includes deficiencies in most areas such as work, family 
relations, judgment, thinking or mood, and is shown to be 
manifested by depression, nightmares, insomnia, irritability 
and diminished concentration.  The evidence also shows that 
the veteran has few if any friends, and is isolated.  There 
is an indication of problems with anger and a history of 
legal problems due to disorderly conduct.  The evidence shows 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired  which would also warrant a 70 percent rating under 
the old criteria.

While the veteran's disability picture is severe, he does not 
demonstrate total occupational and social impairment.  Under 
the new rating criteria, the evidence does not show gross 
impairment in thought processes or communication.  There is 
no evidence of delusions or hallucinations, or grossly 
inappropriate behavior.  The veteran is not in danger of 
hurting himself or others.  He has the ability to perform 
activities of daily living.  Finally, he is oriented to time 
and place, and does not show any memory loss with respect to 
names of close relatives, own occupation or own name.

Likewise, the evidence does not show that that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment which would warrant a 100 percent rating under the 
old criteria.

Thus, the Board finds that the preponderance of the evidence 
supports the assignment of a 70 percent rating for the 
service-connected PTSD under the provisions of 38 C.F.R. § 
4.130, including Diagnostic Code 9411.


ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.


REMAND

In light of the above action granting entitlement to a 70 
percent evaluation for the service-connected PTSD, the Board 
finds that a de novo review by the RO as to whether the 
veteran is entitled to total disability based on individual 
unemployability (TDIU) is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

For the foregoing reason, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following action:


The RO should adjudicate the issue of 
entitlement to TDIU.  The RO in this 
regard must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



